[Cite as State ex rel. Waver v. McClelland, 2014-Ohio-4221.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 101605



                             STATE OF OHIO EX REL.,
                                 JAMES WAVER

                                                           RELATOR

                                                     vs.

                    JUDGE ROBERT C. McCLELLAND
                                                           RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 477050
                                            Order No. 478069

        RELEASE DATE:               September 23, 2014
FOR RELATOR

James L. Waver, pro se
Inmate No. A340-516
Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, OH 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} James Waver has filed a complaint for a writ of procedendo. Waver seeks

an order from this court that requires Judge Robert C. McClelland to render a ruling with

regard to a motion to correct jail-time credit filed in State v. Waver, Cuyahoga C.P. No.

CR-97-351032. We decline to issue a writ of procedendo on behalf of Waver.

       {¶2} Waver’s request for a writ of procedendo is moot.          Attached to Judge

McClelland’s motion for summary judgment is a copy of a journal entry, journalized on

July 22, 2014, which demonstrates that a ruling has been rendered with regard to the

motion to correct jail-time credit. Thus, Waver is not entitled to a writ of procedendo.

State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St. 3d 278,

1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio St. 3d 5, 450
N.E.2d 1163 (1983).

       {¶3} Accordingly, we grant Judge McClelland’s motion for summary judgment.

Costs to Judge McClelland. Costs waived. The court directs the clerk of courts to serve

all parties with notice of this judgment and its date of entry upon the journal as required

by Civ.R. 58(B).

       {¶4} Writ denied.




MELODY J. STEWART, JUDGE

SEAN C. GALLAGHER, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR